United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-3397
                                   ___________

Karen C. Charland,                       *
                                         *
              Plaintiff - Appellant      *
                                         * Appeal from the United States
v.                                       * District Court for the
                                         * District of Minnesota.
Little Six, doing business as Mystic     *
Lake Casino, Inc., a foreign             * [Unpublished]
corporation; Mdewakanton Sioux           *
Community, sued as Shakopee              *
Mdewakanton Sioux Community,             *
                                         *
              Defendants - Appellees.    *
                                    ___________

                             Submitted: June 13, 2001
                                 Filed: June 27, 2001
                                  ___________

Before MURPHY, HEANEY, and BEAM Circuit Judges.
                           ___________

PER CURIAM.

       Karen C. Charland, an employee of Mystic Lake Casino, was injured when she
sustained a gunshot wound to the head while in a casino parking lot. Her employment
was subsequently terminated, and she brought this action for negligence, breach of
contract, and violations of the Minnesota whistleblower act, the Americans with
Disabilities Act, and Title VII. The complaint was dismissed for lack of jurisdiction,
and the defendants sought Rule 11 sanctions. After a hearing, the magistrate judge
recommended that the district court impose sanctions against Charland's attorney in the
amount of $19,173.17 for frivolous allegations not warranted by existing law. The
district court adopted the magistrate's report but imposed sanctions of $5,000.
Charland argues on this appeal that the sanctions are barred by res judicata since this
court did not award sanctions on an earlier appeal, that her suit was not frivolous, and
that the amount of sanctions was too severe. After a careful review of the record, we
affirm the judgment on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-